Case 1:18-cv-20864-JLK Document 42 Entered on FLSD Docket 09/04/2019 Page 1 of 3




                              UNITED STATESIIISTRICT COURT
                              SOU TH ERN DISTRICT OF FLORIDA

                                        CaseNo.18-20864-C1V -11.
                                                               W G

  JOSE VELAZQUEZ,
         Plaintiff,
                                                             FIXAL ORDER OF DISMISSAL
                                                             W ITH O U T PR EJUD ICE FO R
                                                             FAILU RE T O FILE PR E-TRIA L
                                                             STIPU LA TION

  GA TOR PA RK ,IN C .,

         Defendant.

  .                                            /



         Thisaction cnm eon beforethe courtsua sponte.Itappearing thatthe pre-trialstipul,ation

  wasnottued asrequired in thepre-triklorder.Thecourt,having considered therecord and being

  f'
   qlly advised in the prdm ises,itishereby
           J
                                    .


         ORDERED andADJUDGED thatthecomplaintbe,anditishereby dism issedforfailtlreto

  complywithanorderofthiscourt,withoutprejudicetotheplaintiffsrighottore-filethecaseunder
  aneF case assignm entandnew casenum berintheofficeoftheClerk oftheUrlited StatesDistrict

  Court. Ifthe case issubsequently re-sled,the attorney7fortheplaintiffshallnotify the Clerk of

  Courtofthisorderofdismissalonthecivilcoversheet(JS44)in orderthattheClerkofCourtwill
                                                        Nw

  assignthenew ly filedcaseto thedivision oftheundersignedJudge in accordancew iththeL .R .FLA

  3.9. Therefore,thePretriilConferencecurrentlyscheduledforSeptember6,2019;andtheTrial
  currently scheduled forDecem ber9,2019 arehereby canceled.
Case 1:18-cv-20864-JLK Document 42 Entered on FLSD Docket 09/04/2019 Page 2 of 3




        DONE and ORDERED in chmnbersattheJamesLawrenceKingFederalJusticeBuilding,

  M inmi,Florida,this4thday ofSeptember, 2019.




                                                 JAM ES LA        CE IUNG
                                                 U .S.D ISTRICT JU D G E
                                                 SOUTHEM DISTRICT OF FL     A

  CC:
  CounselforPlaintiff
  Syed
   1   Z aid H assan
  Law öfficeofZaidHassan LLC
  l1 M ountain A venue
  Suite 301
  B loom feld,CT 06002
  860-819-3648
  Email:zhassan@zaidlawfirm.com
  JoelJustus Ew usiak
  Ew usiak Law ,P.A .
  6601M em orialHighw ay
  Suite 311
  Tam pa,FL 33615
  727 286 3559
  Email:joel@ ewusiaklaw.com
  CounselforD efendant
  Christopher M .V ossler
  HoWd& Ludorf
  65 W ethersseldAve.
  Hartford,CT 06114
  8602491361
Case 1:18-cv-20864-JLK Document 42 Entered on FLSD Docket 09/04/2019 Page 3 of 3



  M ichaelA.Hespeler
  Howd & Ludorf,LLC
  65 W ethersseld Ave.
  Hartford,CT 06114
  8602941361

  D ouglasB arry M elam ed
  BankerLopez G asslerPA
  1200 South PineIsland Road
  Suite 170
  Plantation,FL 33324
  954-703-3597
  Fax:954-533-3051
  Email:seNice-dmelnmed@bnnkerlopez.com
